Exhibit 99.2O Johnson & Johnson and Subsidiaries Condensed Consolidated Statement of Earnings (Unaudited; in Millions Except Per Share Figures) THIRD QUARTER 2008 2007 Percent Percent Percent Increase Amount to Sales Amount to Sales (Decrease) Sales to customers $15,921 100.0 $14,970 100.0 6.4 Cost of products sold 4,774 30.0 4,274 28.5 11.7 Selling, marketing and administrative expenses 5,195 32.6 4,899 32.7 6.0 Research expense 1,861 11.7 1,834 12.3 1.5 Restructuring - - 745 5.0 Interest (income)expense, net 25 0.2 (52) (0.3) Other (income)expense, net (224) (1.4) 2 - Earnings before provision for taxes on income 4,290 26.9 3,268 21.8 31.3 Provision for taxes on income 980 6.1 720 4.8 36.1 Net earnings $3,310 20.8 $2,548 17.0 29.9 Net earnings per share(Diluted) $1.17 $0.88 33.0 Average shares outstanding(Diluted) 2,831.3 2,912.9 Effective tax rate 22.8 % 22.0 % Adjusted earnings before provision for taxes and net earnings(A) Earnings before provision for taxes on income $4,290 26.9 $4,013 (1) 26.8 6.9 Net earnings $3,310 20.8 $3,076 (1) 20.5 7.6 Net earnings per share(Diluted) $1.17 $1.06 (1) 10.4 Effective tax rate 22.8 % 23.3 % (1) The difference between as reported earnings and as adjusted earnings before provision for taxes on income, net earnings and net earnings per share (diluted) is the exclusion of the restructuring expense of $745 million, $528 million and $0.18 per share, respectively. Johnson & Johnson and Subsidiaries Condensed Consolidated Statement of Earnings (Unaudited; in Millions Except Per Share Figures) NINE MONTHS 2008 2007 Percent Percent Percent Increase Amount to Sales Amount to Sales (Decrease) Sales to customers $48,565 100.0 $45,138 100.0 7.6 Cost of products sold 14,139 29.1 13,017 28.8 8.6 Selling, marketing and administrative expenses 15,825 32.6 14,730 32.6 7.4 Research expense 5,469 11.3 5,352 11.9 2.2 In-process research & development 40 0.1 807 1.8 Restructuring - - 745 1.7 Interest (income)expense, net 57 0.1 (121) (0.3) Other (income)expense, net (377) (0.8) (343) (0.8) Earnings before provision for taxes on income 13,412 27.6 10,951 24.3 22.5 Provision for taxes on income 3,177 6.5 2,749 6.1 15.6 Net earnings $10,235 21.1 $8,202 18.2 24.8 Net earnings per share(Diluted) $3.60 $2.81 28.1 Average shares outstanding(Diluted) 2,847.8 2,919.3 Effective tax rate 23.7 % 25.1 % Adjusted earnings before provision for taxes and net earnings(A) Earnings before provision for taxes on income $13,452 (1) 27.7 $12,503 (2) 27.7 7.6 Net earnings $10,275 (1) 21.2 $9,537 (2) 21.1 7.7 Net earnings per share(Diluted) $3.61 (1) $3.27 (2) 10.4 Effective tax rate 23.6 % 23.7 % (1) The difference between as reported earnings and as adjusted earnings before provision for taxes on income and net earnings and net earnings per share (diluted) is IPR&D of $40 million with no tax benefit and $0.01 per share, respectively. (2) The difference between as reported earnings and as adjusted earnings before provision for taxes on income, net earnings and net earnings per share (diluted) is the exclusion of IPR&D of $807 million with no tax benefit and $0.28 per share, respectively, and the exclusion of the restructuring expense of $745 million, $528 million and $0.18 per share, respectively. (A) NON-GAAP FINANCIAL MEASURES "Adjusted earnings before provision for taxes on income," "adjusted net earnings," "adjusted net earnings per share (diluted)," and "adjusted effective tax rate" are non-GAAP financial measures and should not be considered replacements for GAAP results. The Company provides earnings before provision for taxes on income, net earnings, net earnings per share (diluted), and effective tax rate on an adjusted basis because management believes that these measures provide useful information to investors. Among other things, they may assist investors in evaluating the Company's results of operations period over period. In various periods, these measures may exclude such items as business development activities (including IPR&D at acquisition or upon attainment of milestones and any extraordinary expenses), strategic developments (including restructuring and product line changes), significant litigation, and changes in applicable laws and regulations (including significant accounting or tax matters). Special items may be highly variable, difficult to predict, and of a size that sometimes has substantial impact on the Company's reported results of operations for a period. Management uses these measures internally for planning, forecasting and evaluating the performances of the Company's businesses, including allocating resources and evaluating results relative to employee performance compensation targets.Unlike earnings before provision for taxes on income, net earnings, net earnings per share (diluted), and effective tax rate prepared in accordance with GAAP, adjusted earnings before provision for taxes on income, adjusted net earnings, adjusted net earnings per share (diluted), and adjusted effective tax rate may not be comparable with the calculation of similar measures for other companies. These non-GAAP financial measures are presented solely to permit investors to more fully understand how management assesses the performance of the Company. The limitations of using these non-GAAP financial measures as performance measures are that they provide a view of the Company's results of operations without including all events during a period, such as the effects of an acquisition, merger-related or other restructuring charges, or amortization of purchased intangibles, and do not provide a comparable view of the Company's performance to other companies in the health care industry.
